Exhibit 10.1

MYOMO, INC.

SENIOR EXECUTIVE CASH INCENTIVE BONUS PLAN

Purpose

This Senior Executive Cash Incentive Bonus Plan (the “Incentive Plan”) is
intended to provide an incentive for superior work and to motivate eligible
executives of Myomo, Inc. (the “Company”) and any subsidiaries toward even
higher achievement and business results, to tie their goals and interests to
those of the Company and its stockholders and to enable the Company to attract
and retain highly qualified executives. The Incentive Plan is for the benefit of
Covered Executives (as defined below).

Covered Executives

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) may select certain key executives (the
“Covered Executives”) to be eligible to receive bonuses hereunder. Participation
in this Plan does not change the “at will” nature of a Covered Executive’s
employment with the Company.

Administration

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Incentive Plan.

Bonus Determinations

Corporate Performance Goals. A Covered Executive may receive a bonus payment
under the Incentive Plan based upon the attainment of one or more performance
objectives that are established by the Compensation Committee and relate to
financial and operational metrics with respect to the Company or any of its
subsidiaries (the “Corporate Performance Goals”), including the following: cash
flow (including, but not limited to, operating cash flow and free cash flow);
research and development, publication, clinical and/or regulatory milestones;
earnings before interest, taxes, depreciation and amortization; net income
(loss) (either before or after interest, taxes, depreciation and/or
amortization); changes in the market price of the Company’s common stock;
economic value-added; acquisitions or strategic transactions, including
licenses, collaborations, joint ventures or promotion arrangements; operating
income (loss); return on capital, assets, equity, or investment; total
stockholder returns; coverage decisions; productivity; expense efficiency;
margins; operating efficiency; working capital; earnings (loss) per share of the
Company’s common stock; sales or market shares; number of prescriptions or
prescribing physicians; revenue; corporate revenue; operating income and/or net
annual recurring revenue, any of which may be (A) measured in absolute terms or
compared to any incremental increase, (B) measured in terms of growth,
(C) compared to another company or companies or to results of a peer group,
(D) measured against the market as a whole and/or as compared to applicable
market indices and/or (E) measured on a pre-tax or post-tax basis (if
applicable). Further, any Corporate Performance Goals may be used to measure the
performance of the Company as a whole or a business unit or other segment of the
Company, or one or more product lines or specific markets. The Corporate
Performance Goals may differ from Covered Executive to Covered Executive.

Calculation of Corporate Performance Goals. At the beginning of each applicable
performance period, the Compensation Committee will determine whether any
significant element(s) will be included in or excluded from the calculation of
any Corporate Performance Goal with respect to any Covered Executive. In all
other respects, Corporate Performance Goals will be calculated in accordance
with the Company’s financial statements, generally accepted accounting
principles, or under a methodology established by the Compensation Committee at
the beginning of the performance period and which is consistently applied with
respect to a Corporate Performance Goal in the relevant performance period.



--------------------------------------------------------------------------------

Target; Minimum; Maximum. Each Corporate Performance Goal shall have a “target”
(100 percent attainment of the Corporate Performance Goal) and may also have a
“minimum” hurdle and/or a “maximum” amount.

Bonus Requirements; Individual Goals. Except as otherwise set forth in this
Section 4(d): (i) any bonuses paid to Covered Executives under the Incentive
Plan shall be based upon objectively determinable bonus formulas that tie such
bonuses to one or more performance targets relating to the Corporate Performance
Goals, (ii) bonus formulas for Covered Executives shall be adopted in each
performance period by the Compensation Committee and communicated to each
Covered Executive at the beginning of each performance period and (iii) no
bonuses shall be paid to Covered Executives unless and until the Compensation
Committee makes a determination with respect to the attainment of the
performance targets relating to the Corporate Performance Goals. Notwithstanding
the foregoing, the Compensation Committee may adjust bonuses payable under the
Incentive Plan based on achievement of one or more individual performance
objectives or pay bonuses (including, without limitation, discretionary bonuses)
to Covered Executives under the Incentive Plan based on individual performance
goals and/or upon such other terms and conditions as the Compensation Committee
may in its discretion determine.

Individual Target Bonuses. The Compensation Committee shall establish a target
bonus opportunity for each Covered Executive for each performance period. For
each Covered Executive, the Compensation Committee shall have the authority to
apportion the target award so that a portion of the target award shall be tied
to attainment of Corporate Performance Goals and a portion of the target award
shall be tied to attainment of individual performance objectives.

Employment Requirement. Subject to any additional terms contained in a written
agreement between the Covered Executive and the Company, the payment of a bonus
to a Covered Executive with respect to a performance period shall be conditioned
upon the Covered Executive’s employment by the Company on the bonus payment
date. If a Covered Executive was not employed for an entire performance period,
the Compensation Committee may pro rate the bonus based on the number of days
employed during such period.

Timing of Payment

With respect to Corporate Performance Goals established and measured on a basis
more frequently than annually (e.g., quarterly or semi-annually), the Corporate
Performance Goals will be measured at the end of each performance period after
the Company’s financial reports with respect to such period(s) have been
published. If the Corporate Performance Goals and/or individual goals for such
period are met, payments will be made as soon as practicable following the end
of such period.

With respect to Corporate Performance Goals established and measured on an
annual or multi-year basis, Corporate Performance Goals will be measured as of
the end of each such performance period (e.g., the end of each fiscal year)
after the Company’s financial reports with respect to such period(s) have been
published. If the Corporate Performance Goals and/or individual goals for any
such period are met, bonus payments will be made as soon as practicable after
the end of the relevant fiscal year.

Amendment and Termination

The Company reserves the right to amend or terminate the Incentive Plan at any
time in its sole discretion.